134 S.E.2d 130 (1964)
261 N.C. 109
Edward A. BASSINOV
v.
Max FINKLE.
No. 381.
Supreme Court of North Carolina.
January 17, 1964.
*131 Melvin H. Burke, Roxboro, and Blackwell M. Brogden, Durham, for plaintiff.
Jordan & Toms, Raleigh, for defendant.
MOORE, Justice.
Defendant assigns as error the denial of his motion for nonsuit made at the close of all of the evidence.
First, defendant contends that the action is not maintainable for the reason that the larceny warrant is fatally defective and invalid.
An action for malicious prosecution must be predicated upon a valid warrant. Caudle v. Benbow, 228 N.C. 282, 45 S.E.2d 361. A motion for nonsuit in an action for malicious prosecution challenges the validity of the warrant upon which plaintiff was prosecuted. Carson v. Doggett, 231 N.C. 629, 58 S.E.2d 609; Young v. Andrews Hardwood Co., 200 N.C. 310, 156 S.E. 501.
The challenged warrant charges that plaintiff on 1 August 1960 "did wilfully, maliciously and unlawfully take, steal and carry away household & kitchen furniture; venitian (sic) blinds; two television sets; kitchen utensils and linens, having a value *132 of over $100.00, the property of Max Finkle, with intent to deprive the owner of same, against the statute," etc. The warrant was signed under oath by Max Finkle before Norma G. Clayton, "Dep. Clerk County Court" of Person County, on 14 September 1960. On the date of the alleged offense the date of the warrant, and the date nol. pros. was entered, the larceny of goods of a value in excess of $100 was a felony. S.L.1949, Ch. 145, s. 2. The value element was raised by S.L.1961, Ch. 39, s. 1 effective 1 July 1961. See G.S. § 14-72.
Defendant's specific contention is that the omission of the word "feloniously" renders the warrant invalid. The complaint alleges in effect, and the trial proceeded on the theory, that the offense charged in the warrant was a felony. This Court has repeatedly held that bills of indictment charging criminal offenses punishable with death or imprisonment in the State's Prison, in which there has been a failure to use the word "feloniously," are fatally defective, unless the Legislature otherwise expressly provides. State v. Callett, 211 N.C. 563, 191 S.E. 27. In a malicious prosecution case, Moser v. Fulk, 237 N.C. 302, 74 S.E.2d 729, it is said: "A warrant is insufficient and void, if on its face, it fails to state facts sufficient to constitute an offense. However, the strictness required in an indictment is not essential."
In State v. Jones, 88 N.C. 671, defendant was charged with the murder of an officer who had served on defendant a warrant, issued by a justice of the peace, charging him with larceny of an ox. In attempting to escape from custody, defendant killed the officer. Defendant contended that the officer was without authority to arrest and detain him for that the larceny warrant was defective in omitting the word "feloniously." The court held that the law does not require the same particularity in warrants as indictments, and the officer was bound to obey the warrant, and said: "The conclusion we deduce from the authorities is, if the warrant is for an offense within the jurisdiction of the justice (jurisdiction to issue warrant), and the crime charged is described with sufficient precision to apprize the accused of the offense with which he is charged, the warrant is good and will protect the officer. But this applies only to those cases where the justice acts ministerially, as in warrants to arrest offenders where he has no final jurisdiction. Where he takes cognizance of criminal actions within his jurisdiction, the warrant is `the indictment,' and must set out the facts, constituting the offence, with such certainty that the accused may be enabled to judge whether they constitute an indictable offence or not, and that he may be able to determine the species of offence with which he is charged." (Parentheses added).
The county court of Person County was established pursuant to P.L.1931, Ch. 89 (codified as G.S., Ch. 7, art. 36). It does not have final jurisdiction of felonies. G.S. § 7-393. But the clerk may issue warrants in felony cases, and the court is empowered to determine whether probable cause exists in such cases. G.S. § 7-395; G.S. § 7-396. The warrant in question describes the crime charged with sufficient precision to apprise plaintiff of the offense he was required to answer; it was the sheriff's duty to execute it; it was sufficient to bring plaintiff to trial. The warrant was drawn on a form in common use in the county court, and the printed portion does not contain the word "feloniously." The mere omission of that word does not defeat the action for malicious prosecution.
Defendant recognizes that the long established rule in North Carolina is "that advice of counsel, however learned, on a statement of facts, however full, does not of itself, and as a matter of law, afford protection to one who has instituted an unsuccessful prosecution against another; but such advice is only evidence to be submitted to the jury" on the issues of probable cause and malice. Bryant v. Murray, 239 N.C. 18, 23, 79 S.E.2d 243, 247; Downing v. Stone, 152 N.C. 525, 530, 68 S.E. 9.
*133 The North Carolina rule is not in accord with the weight of authority in other jurisdictions. 32 N.C.L.Rev. 504. Defendant considers the North Carolina rule a harsh one and requests that it be re-examined. A similar request was made in the Bryant case (1953), and the Court, quoting from the Downing opinion, said: "it has been too long accepted and acted on here to be now questioned, and we are of opinion, too, that ours is the safer position."
The majority rule is that defendant makes out a complete defense by showing that he truly and correctly stated to counsel fully, fairly, and in good faith, all of the facts bearing upon the guilt or innocence of the accused, that in good faith he received advice justifying the prosecution, and that he acted on that advice in instituting the proceedings of which plaintiff complains. 54 C.J.S. Malicious Prosecution §§ 46, 49, pp. 1010, 1014. Even if this were the rule in North Carolina it would not avail the defendant in this case. He did not testify. Mr. R. B. Dawes, Jr., County Solicitor, testified that defendant related to him facts bearing upon the accusations against Bassinov, and he (Mr. Dawes) suggested that defendant consult Mr. Charles Wood, a private attorney, "with a view toward investigation." Nowhere in the evidence does it appear that Mr. Dawes advised defendant either to prosecute or not to prosecute. Mr. Wood testified that he gave no advice prior to the issuance of the warrant whether the facts would justify a prosecution for larceny. He was under the impression that defendant "had elected a course of action." After the issuance of the warrant, and after he had learned the facts, Mr. Wood advised that the case be dismissed. No inference may be drawn from the evidence that defendant acted upon the advice of counsel in instituting the prosecution.
Plaintiff's evidence upon each of the elements of malicious prosecution is sufficient to withstand the motion for nonsuit.
Defendant contends that the judgment relating to punitive damages should not be permitted to stand for the reason that the court erred in permitting the amendment to the complaint as a basis for recovery of such damages.
The court in its discretion may, before or after judgment, amend any pleading by inserting other allegations material to the case, or, when the amendment does not change substantially the claim, by conforming the pleading or proceeding to the facts. G.S. § 1-163. Perkins v. Langdon, 233 N.C. 240, 63 S.E.2d 565, discusses this statute fully and establishes some guidelines for its application. We do not undertake to repeat the discussion here; we merely refer to a few established principles. Since the authority is discretionary, there are no inflexible rules. But the court may not permit a litigant to set up by amendment a wholly different cause of action or an inconsistent cause. The allowance of an amendment which only adds to the original cause of action is not such substantial change as to amount to an abuse of discretion. Parker v. Mecklenburg Realty & Ins. Co., 195 N.C. 644, 143 S.E. 254. In the case at bar the amendment does not change the cause of action but merely permits a new kind of relief in the same cause. In this respect it is analogous to the Parker case. Furthermore, it is not at all clear that the pleadings as originally cast would not permit a recovery of punitive damages. This assignment of error is not sustained.
There are 96 assignments of error and most of them are brought forward and discussed in the briefs. Suits involving penalties are not favored by the courts. Therefore, we have given utmost consideration to defendant's assignments of error and discussions of legal questions involved, and to each of them. Even so, we find no prejudicial error. The case was carefully and patiently tried. The charge of the court is in full compliance with the requirements of G.S. § 1-180; it clearly states all *134 applicable principles of law and applies the law to the facts. The jury resolved the issues against defendant. We find no ground for disturbing the judgment.
No error.